BORDEN, J.,
concurring. I agree with the result reached by the majority, and with the analysis in parts II and III of the majority opinion. I disagree, however, with the analysis in part I. With respect to that part, I would conclude that the trial court was simply incorrect in its legal analysis regarding the propriety of enjoining all of the defendants, including the nonresidents.
With respect to part I, the majority opinion concludes “that the trial court properly exercised its discretion in this case by denying the claim for a permanent injunction. The court simply took into consideration the difficulty of enforcing the decree along with its other assigned reasons for denying the plaintiffs’ request for an injunction." (Emphasis added.) I think that the majority misreads the basis of this reason given by the trial court.
As I read the record, the trial court gave two, not three, reasons for its conclusion. The first of these reasons involved the presence of the out-of-state residents. It was as follows: “The court notes that the plaintiffs ask . . . this court — a Connecticut court — to enjoin *571the defendants from seeking redress of their claims by the New York arbitration proceedings.
“The usual ground for a court of one state to enjoin a party from prosecuting an action in another state, is, in the situation where all parties are from the state where the request to enjoin is made. In such a situation the enjoining court has the parties within its physical jurisdiction so that it has the ability to enforce its orders. Further, the state of residence of the parties has an interest in resolving the dispute among its residents. Hartford Accident & Indemnity Co. v. Bernblum, 122 Conn. 583, 589 [191 A. 542] (1937).
“In the present situation, this court in enjoining the defendants could enforce its orders as to the three Connecticut residents but not as against the out-of-slate defendants. The out-of-state residents are effectively able to avoid any enforcement of orders by this court.” (Emphasis added.)
The trial court then went on to give its second reason for denying injunctive relief: “Additionally, in the New York arbitration proceedings the plaintiffs herein as defendants in the arbitration may raise the various defenses in that proceeding that are available in Connecticut. The fact that New York’s statute of limitations may not be the same as is that of Connecticut is not a sufficient basis for this court to interfere with a legal proceeding in New York.”
I can only read the trial court’s statement of its first reason as substantially what the plaintiffs claim, namely, an assertion by the trial court, not that it would simply be difficult to enforce its injunction against the out-of-state residents, but that the court could not enforce its injunction against them. As the majority opinion makes clear, however, that assertion is contrary to our case law, and is not an appropriate basis for withholding equitable relief.
*572I fully agree, however, with the analysis in part II of the majority opinion, that the second reason given by the trial court for withholding injunctive relief is legally correct. Furthermore, the second reason given by the trial court trumps any error in its first reason. That is because (1) the second reason involves purely a question of law, namely, whether the trial court was compelled by principles of claim preclusion to issue the injunction, (2) as the majority opinion makes clear, the answer to that legal question is “no” and (3) the plaintiffs must prevail on both grounds in order to prevail in this appeal. Thus, I join in affirming the judgment of the trial court denying injunctive relief.
I also agree, as indicated above, with the waiver analysis in part III of the majority opinion.